O’QUINN, Justice
(dissenting).
In my opinion there is in the record substantial evidence to support the decision of the Texas Aeronautics Commission to award a certificate of public convenience and necessity to Air Southwest for the operation proposed in its application.
Traditionally the literature of dissent enjoys greater freedom, less restraint, than the cautious pronouncements of the majority. But this is a license that in this case need not be indulged. My purpose is to state briefly my most impelling reasons for dissenting. No attempt will be made to marshall all the evidence composing substantial support for the order of the Commission.
The record in this case, as pointed out by the majority, embraces nearly 3,000 pages of testimony adduced at a trial lasting more than a month. A substantial part of the record consists of studies and market projections offered by the applicant through C. W. Pope, Sr., who qualified as an expert, together with the cross examination and rebuttal testimony resulting from this evidence.
The Commission heard and obviously believed the testimony of Pope. The Commission heard the challenges of the protesting airlines claiming that Pope’s forecasts had been arrived at by highly unorthodox methods, that he used patently incorrect factors to obtain these results, and that the forecast was unrealistic, incorrect, and even absurd. It is evident that the Commission concluded that the attacks were not a complete answer to the testimony of Pope, and that the Commission accepted as a basis- for its decision the showing made by Air Southwest through the testimony of Pope.
The fact that testimony is rebutted and contradicted does not destroy it or remove *714it from the record. Nor does such conflict cause the testimony to be less substantial, in support of the Commission’s decision, if the Commission in the exercise of its discretion believes and accepts the evidence.
A case was made out, in my opinion, to show the need in Texas for an airline commuter service to operate initially connecting the three most populous areas of the State. In several significant phases this proposed service was shown to differ essentially from the services offered by existing airlines and to be a service for which there is a public need and one in the public interest.
The Commission, with the evidence before it found in the record, could find the public interest and need in a service providing (1) flight schedules uniquely flexible to fit the changing needs of a commuting public; (2) transportation of baggage without commingling with the abundance of baggage belonging to passengers traveling to and from other states and to and from Mexico and Canada; (3) speedy, streamlined reservation procedures peculiarly adaptable to commuter service, with one central control for all cities served; (4) greatly simplified ticket handling designed for this type of service; (5) lower fares; and (6) greater reliability for promptness and non-cancellation of scheduled flights.
It was contended by the protesting airlines that the high percentage of delays and cancellations of their flights were accounted for in part by weather conditions and congestion over airports, and that the same adversities would confront Air Southwest. The Commission in considering these factors no doubt recognized that Air Southwest would be delayed by airport congestion at only three sites, all located in Texas, and by weather conditions existing only in this State. The protesting airlines are affected by weather and airport congestion not only in Texas but at all cities and in all states from which their flights are made approaching Texas. Their problems of meeting schedules and avoiding cancellation of flights are multiplied by the number of cities and states they serve in flying to this State.
The Commission had before it substantial evidence that no existing airline would be unduly harmed by the commuter service proposed by Air Southwest. A showing that Air Southwest would provide competition and as a result some of the existing services would suffer some loss in revenues is not a showing of undue harm. All of the protesting airlines affected by the application serve extended areas out of this State as well as within it. The proposed commuter routes would be only partially competitive with these lines. Continental Airlines conceded it would not be unduly harmed. Both Braniff and Trans-Texas were shown to be healthy, growing airlines. Their claims of harmful diversion of revenues if thrown into competition with Air Southwest do not stand up under close scrutiny. The fallacies and discrepancies of these claims are pointed out in detail by the Attorney General and counsel for Air Southwest in their brief. The Commission correctly decided against the claims of undue harm.
The service proposed by Air Southwest and approved by the Commission for inauguration in Texas is more than a mere partial duplication of existing services. As pointed out by the Attorney General, Air Southwest proposes “ * * * instead * * * [to] furnish a unique service which is precisely tailored to * * * convenience and necessity” of the people of Texas.
It is my view that the judgment of the district court should be reversed, and that judgment should be rendered by this Court setting aside the trial court’s vacation of the order of the Commission and dissolving the injunction by which the Commission was restrained from issuing a certificate.